Security Benefit Advisor VariableAnnuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated October 15, 2013, To the Current Prospectus Effective October30, 2013, the Guggenheim U.S. Long Short Momentum underlying fund (the “Fund”) is changing its name to Guggenheim Long Short Equity. The corresponding Subaccount will also change its name accordingly. All references to the former name in the current Prospectus is hereby changed to reflect the new name effective October30, 2013. Please Retain This Supplement For Future Reference
